Exhibit 10 (i)

 

LOGO [g928606img_10i.jpg]

SENIOR EXECUTIVE YEARLY

INCENTIVE COMPENSATION PLAN

1. PURPOSE

The Plan was approved by the Company’s stockholders in 1997, 2002, 2006 and
2011. The purpose of the Plan is to promote the success of the Company and the
creation of shareholder value by (a) encouraging senior executives to focus
maximum effort on achieving high-quality performance objectives, Company
profitability, and continued Company growth, (b) encouraging the attraction and
retention of senior executives with exceptional qualifications and
(c) preserving for the Company the benefit of federal income tax deductions with
respect to annual incentive compensation paid to senior executives.

2. ELIGIBILITY

The Company’s chief executive officer, the other covered employees within the
meaning of Code Section 162(m) and such other senior executives as designated by
the Committee shall be eligible to participate in the Plan.

3. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board. The
Committee shall consist exclusively of three or more directors of the Company,
who shall meet the independence requirements of NASDAQ and the Securities and
Exchange Commission and be appointed by the Board. In addition, the composition
of the Committee shall satisfy:

 

  (a) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act; and

 

  (b) Such requirements as the Internal Revenue Service may establish for
outside directors acting under a plan intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

The Committee shall have the authority to interpret the Plan and make all other
decisions relating to the operations of the Plan. The Committee may adopt such
rules or guidelines as it deems appropriate to administer the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.



--------------------------------------------------------------------------------

4. AWARD DETERMINATION

Incentive awards paid under the Plan will be based solely on the attainment of
specified performance goals established by the Committee during the first
90 days of the Plan Year. Performance goals will be based on objective criteria
specifically defined by the Committee on a Company, business unit or peer group
comparison basis, which may include or exclude specified items of an unusual or
non-recurring nature and are based on one or more of the following: net income,
return on assets, return on net assets, return on sales, return on capital,
return on equity, return on revenue, sales growth, market share, cash flow, cost
reduction, total shareholder return, economic value added, cash flow return on
investment and cash value added. Performance goals may include a minimum,
maximum and target level of performance with the size of individual awards, if
any, based on the level attained. Actual goal attainment will be certified in
writing by the Committee before payout.

The Committee, in its sole discretion, may reduce or eliminate any award
otherwise earned based on an assessment of individual performance, but in no
event may any such reduction result in an increase of the award payable to any
other participant. The Committee shall determine the amount of any such
reduction by taking into account such factors as it deems relevant including,
without limitation: (a) performance against other financial or strategic
objectives; (b) its subjective assessment of the executive’s overall performance
for the year; and (c) prevailing levels of total compensation among similar
companies. The maximum amount that may be paid to any eligible participant in
any year under the Plan is $4,500,000.

5. CHANGE IN CONTROL

In the event of a Change in Control of the Company, each participant will be
entitled to the maximum prorated award based on the number of full or partial
months completed prior to the Change in Control during the Plan Year in which
the Change in Control occurs.

6. TERMINATION OF EMPLOYMENT

Participants who retire, resign or are terminated before the end of the Plan
Year are not eligible for an award for the Plan Year. In the event of death or
disability, payout will be prorated based on actual goal achievement and salary
received for the portion of the year worked.



--------------------------------------------------------------------------------

7. EMPLOYMENT RIGHTS

Neither the Plan, nor the payment of an award, nor any other action taken
pursuant to the Plan, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company or a Subsidiary will employ
any individual for any period of time, in any position or at any particular rate
of compensation.

8. EFFECT OF MATERIAL RESTATEMENTS

If the Board, in its sole discretion, determines that:

 

  (i) Any award under the Plan was received by a Section 16 Officer or former
Section 16 Officer of the Company during the three completed fiscal years
immediately preceding the date the Company was required to prepare a material
restatement of its financial statements; and

 

  (ii) The Section 16 Officer engaged in fraud that caused or substantially
contributed to the material restatement; and

 

  (iii) The award was in whole or in part based on financial results that were
subsequently subject to the material restatement.

Then the Board in its sole discretion may recover from the Section 16 Officer or
former Section 16 Officer all or some of such award as it deems appropriate.

9. AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may alter, amend or terminate the Plan at any time. An
amendment of the Plan shall be subject to the approval of the Company’s
stockholders only to the extent required by applicable laws, regulations or
rules. No awards shall be granted under the Plan after the termination thereof.

10. EFFECTIVE DATE

The Plan shall be effective as of January 1, 2016 subject to its approval by the
Company’s stockholders at the 2016 Annual Meeting of Stockholders.



--------------------------------------------------------------------------------

11. DEFINITIONS

 

  (a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

  (b) “Change in Control” for purposes of this Plan means any of the events
described in Section 16.4 of the Long Term Incentive Plan.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (d) “Committee” means the Compensation Committee of the Board.

 

  (e) “Company” means PACCAR Inc, a Delaware corporation.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “Plan” means this amended and restated PACCAR Inc Senior Yearly Executive
Incentive Compensation Plan, as it may be amended from time to time.

 

  (h) “Plan Year” means a calendar year.

 

  (i) “Section 16 Officer” means an executive officer as defined in section 16
of the Exchange Act.

 

  (j) “Subsidiary” means a company in which the Company and/or one or more
Subsidiaries of the Company own a majority of all classes of outstanding stock.